Case 1:21-cv-00165-DLC Document 29-43 Filed 02/23/21 Page 1 of 16




              EXHIBIT QQ
2/23/2021            Case  1:21-cv-00165-DLC
                       Governor                       Document
                                Cuomo Announces New York               29-43
                                                         City Indoor Dining      FiledEarly
                                                                            Can Reopen 02/23/21
                                                                                            on FebruaryPage   2 of Andrew
                                                                                                       12 | Governor 16 M. Cuomo




FEBRUARY 8, 2021 Albany, NY


Governor Cuomo Announces New York City Indoor
Dining Can Reopen Early on February 12

New York City Restaurants Can Now Open on Lunar New Year Day;
Guidance Available Here

7,716 Patient Hospitalizations Statewide

1,454 Patients in the ICU; 961 Intubated

Statewide Positivity Rate is 4.28%

114 COVID-19 Deaths in New York State Yesterday

Governor Andrew M. Cuomo today announced that New York City indoor dining can reopen at
25 percent capacity on February 12, Lunar New Year Day. The reopening was previously
scheduled for Valentine's Day, but restaurants requested an earlier reopening date to allow staﬀ
to prepare and the request has been granted. The reopening is subject to strict state guidance,
which can be found here.

"We're in a footrace with COVID, and the footrace is clear--it's rate of vaccination versus rate of
infection and we're continuing to make progress on both fronts," Governor Cuomo said. "Not only
have we administered more than two million doses of the vaccine, but the infection rate
continues to decrease and New Yorkers should feel good about that. After all, this was possible
because of their actions, their discipline and their sacriﬁce. As we move forward, we're
continuing to respond to the facts and data every day, and when the enemy changes tactics, we
change with the enemy. We were planning to open the restaurants in New York City to indoor
dining on Valentine's Day, but they've made the point that they'd like to open a couple of days

https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-city-indoor-dining-can-reopen-early-february-12                 1/15
2/23/2021            Case  1:21-cv-00165-DLC
                       Governor                       Document
                                Cuomo Announces New York               29-43
                                                         City Indoor Dining      FiledEarly
                                                                            Can Reopen 02/23/21
                                                                                            on FebruaryPage   3 of Andrew
                                                                                                       12 | Governor 16 M. Cuomo
earlier so they can prepare for Valentine's Day. That's a reasonable request, so we'll start indoor
dining on Friday at 25 percent so the restaurants can get ready."



Today's data is summarized brieﬂy below:

    Test Results Reported - 197,183
    Total Positive - 8,448
    Percent Positive - 4.28%
    7-Day Average Percent Positive - 4.42%
    Patient Hospitalization - 7,716 (+67)
    Net Change Patient Hospitalization Past Week - -287
    Patients Newly Admitted - 729
    Hospital Counties - 57
    Number ICU - 1,454 (-5)
    Number ICU with Intubation - 961 (-18)
    Total Discharges - 133,470 (+565)
    Deaths - 114
    Total Deaths - 36,339

The regional hospital bed capacity and occupancy numbers, including the number of
hospitalizations as a percent of the region's population, is as follows:



                          COVID Patients                      COVID Patients as                        Percent of Hospital Beds
     Region            Currently in Hospital                  Percent of Region                   Available Within 7 Days Under
                               in Region                            Population                                   Surge Plan



     Capital
                                   326                                 0.03%                                         27%
     Region



    Central                         176                                0.02%                                         31%
   New York

https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-city-indoor-dining-can-reopen-early-february-12                 2/15
2/23/2021            Case  1:21-cv-00165-DLC
                       Governor                       Document
                                Cuomo Announces New York               29-43
                                                         City Indoor Dining      FiledEarly
                                                                            Can Reopen 02/23/21
                                                                                            on FebruaryPage   4 of Andrew
                                                                                                       12 | Governor 16 M. Cuomo


     Finger
                                   409                                 0.03%                                         38%
     Lakes



      Long
                                  1,339                                0.05%                                         31%
     Island



       Mid-
                                   870                                 0.04%                                         43%
    Hudson



   Mohawk
                                    184                                0.04%                                         31%
     Valley



   New York
                                  3,756                                0.04%                                         31%
       City



      North
                                    95                                 0.02%                                         52%
    Country



   Southern
                                   205                                 0.03%                                         44%
       Tier



    Western
                                   356                                 0.03%                                         35%
   New York



  Statewide                        7,716                               0.04%                                         34%
https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-city-indoor-dining-can-reopen-early-february-12                 3/15
2/23/2021            Case  1:21-cv-00165-DLC
                       Governor                       Document
                                Cuomo Announces New York               29-43
                                                         City Indoor Dining      FiledEarly
                                                                            Can Reopen 02/23/21
                                                                                            on FebruaryPage   5 of Andrew
                                                                                                       12 | Governor 16 M. Cuomo



The regional ICU bed capacity and occupancy numbers are as follows:



                         Total ICU Beds                 Total Occupied ICU                     Percent of ICU Beds Available in
      Region
                              in Region                    Beds in Region                                Region (7-day Avg)



      Capital
                                  237                               200                                              16%
      Region



      Central
                                  262                               187                                              28%
    New York



      Finger
                                  397                               265                                              30%
       Lakes



   Long Island                    868                               683                                              21%



        Mid-
                                  684                               427                                              40%
     Hudson



     Mohawk
                                  127                                91                                              25%
       Valley



    New York
                                2,599                             2,058                                              20%
        City


https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-city-indoor-dining-can-reopen-early-february-12                 4/15
2/23/2021            Case  1:21-cv-00165-DLC
                       Governor                       Document
                                Cuomo Announces New York               29-43
                                                         City Indoor Dining      FiledEarly
                                                                            Can Reopen 02/23/21
                                                                                            on FebruaryPage   6 of Andrew
                                                                                                       12 | Governor 16 M. Cuomo


       North                       56                                33                                              41%
     Country



    Southern
                                  126                                79                                              37%
        Tier



     Western
                                  544                               340                                              38%
    New York



    Statewide                   5,900                              4,363                                             26%



Each region's 7-day average percentage of positive test results reported over the last three days
is as follows:



                     REGION                                   FRIDAY                       SATURDAY                        SUNDAY



                Capital Region                                  3.78%                          3.51%                        3.41%



              Central New York                                 2.68%                           2.23%                       2.04%



                  Finger Lakes                                 3.22%                           3.01%                       2.99%



                   Long Island                                 5.57%                           5.51%                       5.47%



https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-city-indoor-dining-can-reopen-early-february-12                  5/15
2/23/2021            Case  1:21-cv-00165-DLC
                       Governor                       Document
                                Cuomo Announces New York               29-43
                                                         City Indoor Dining      FiledEarly
                                                                            Can Reopen 02/23/21
                                                                                            on FebruaryPage   7 of Andrew
                                                                                                       12 | Governor 16 M. Cuomo
                  Mid-Hudson                                    5.31%                          5.33%                  5.30%



                Mohawk Valley                                  3.33%                           3.07%                  2.96%



                 New York City                                 5.09%                           5.13%                  5.10%



                 North Country                                 5.02%                           5.02%                  4.95%



                 Southern Tier                                  1.53%                          1.45%                  1.33%



             Western New York                                  4.53%                           4.28%                  4.26%



                    Statewide                                  4.58%                           4.50%                  4.42%



Each New York City borough's 7-day average percentage of positive test results reported over
the last three days is as follows:



              BOROUGH                                 FRIDAY                          SATURDAY                       SUNDAY



                  Bronx                                7.07%                              7.26%                       7.03%



                Brooklyn                               5.70%                              5.72%                      5.42%



               Manhattan                                3.81%                             3.80%                      3.48%
https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-city-indoor-dining-can-reopen-early-february-12                 6/15
2/23/2021            Case  1:21-cv-00165-DLC
                       Governor                       Document
                                Cuomo Announces New York               29-43
                                                         City Indoor Dining      FiledEarly
                                                                            Can Reopen 02/23/21
                                                                                            on FebruaryPage   8 of Andrew
                                                                                                       12 | Governor 16 M. Cuomo




                 Queens                                5.54%                              5.68%                            5.61%



             Staten Island                             5.27%                              5.42%                            5.22%



Of the 1,479,220 total individuals who tested positive for the virus, the geographic breakdown is
as follows:



                   County                                       Total Positive                                   New Positive



                   Albany                                            19,507                                          69



                  Allegany                                           2,690                                            7



                   Broome                                            13,349                                          44



               Cattaraugus                                           4,004                                            19



                   Cayuga                                            5,045                                            13



               Chautauqua                                            6,846                                           27



                 Chemung                                              6,194                                           31


https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-city-indoor-dining-can-reopen-early-february-12                 7/15
2/23/2021            Case  1:21-cv-00165-DLC
                       Governor                       Document
                                Cuomo Announces New York               29-43
                                                         City Indoor Dining      FiledEarly
                                                                            Can Reopen 02/23/21
                                                                                            on FebruaryPage   9 of Andrew
                                                                                                       12 | Governor 16 M. Cuomo


                 Chenango                                            2,249                                           12



                   Clinton                                           2,970                                           42



                 Columbia                                             3,135                                          13



                  Cortland                                           2,935                                           12



                 Delaware                                             1,285                                           8



                  Dutchess                                           20,122                                          126



                      Erie                                           59,867                                          259



                    Essex                                             1,183                                          5



                   Franklin                                           1,706                                          17



                    Fulton                                           2,809                                           10



                  Genesee                                             4,127                                           7




https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-city-indoor-dining-can-reopen-early-february-12                 8/15
2/23/2021           Case 1:21-cv-00165-DLC
                      Governor                      Document
                               Cuomo Announces New York              29-43
                                                        City Indoor Dining      Filed Early
                                                                           Can Reopen 02/23/21        Page
                                                                                            on February        10 ofAndrew
                                                                                                        12 | Governor 16 M. Cuomo
                   Greene                                            2,464                                            7



                  Hamilton                                             251                                            0



                  Herkimer                                           4,365                                            18



                  Jeﬀerson                                           4,256                                            30



                    Lewis                                             1,860                                           12



                 Livingston                                          3,203                                            7



                  Madison                                             3,613                                           12



                   Monroe                                           49,596                                           230



               Montgomery                                            2,852                                            14



                   Nassau                                           134,891                                          664



                   Niagara                                           14,364                                           68



                     NYC                                            632,347                                          4,547

https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-city-indoor-dining-can-reopen-early-february-12                  9/15
2/23/2021           Case 1:21-cv-00165-DLC
                      Governor                      Document
                               Cuomo Announces New York              29-43
                                                        City Indoor Dining      Filed Early
                                                                           Can Reopen 02/23/21        Page
                                                                                            on February        11 ofAndrew
                                                                                                        12 | Governor 16 M. Cuomo


                   Oneida                                            18,873                                          39



                 Onondaga                                            30,872                                          77



                   Ontario                                           5,383                                           28



                   Orange                                           33,599                                           174



                   Orleans                                            2,318                                          9



                  Oswego                                             5,650                                           9



                   Otsego                                            2,098                                           6



                   Putnam                                             7,625                                          33



                Rensselaer                                            8,341                                          40



                  Rockland                                           35,769                                          141



                  Saratoga                                           11,067                                          50




https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-city-indoor-dining-can-reopen-early-february-12                  10/15
2/23/2021           Case 1:21-cv-00165-DLC
                      Governor                      Document
                               Cuomo Announces New York              29-43
                                                        City Indoor Dining      Filed Early
                                                                           Can Reopen 02/23/21        Page
                                                                                            on February        12 ofAndrew
                                                                                                        12 | Governor 16 M. Cuomo
               Schenectady                                           10,203                                          37



                 Schoharie                                            1,074                                           3



                  Schuyler                                             830                                            2



                   Seneca                                             1,445                                           3



               St. Lawrence                                           4,712                                          30



                  Steuben                                            5,259                                           29



                   Suﬀolk                                            149,714                                         696



                   Sullivan                                          4,389                                           14



                    Tioga                                            2,599                                           15



                 Tompkins                                            3,226                                           25



                    Ulster                                            9,170                                          49



                   Warren                                            2,606                                           10

https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-city-indoor-dining-can-reopen-early-february-12                  11/15
2/23/2021           Case 1:21-cv-00165-DLC
                      Governor                      Document
                               Cuomo Announces New York              29-43
                                                        City Indoor Dining      Filed Early
                                                                           Can Reopen 02/23/21        Page
                                                                                            on February        13 ofAndrew
                                                                                                        12 | Governor 16 M. Cuomo


                Washington                                           2,055                                           28



                    Wayne                                            4,223                                           16



               Westchester                                          98,445                                           537



                  Wyoming                                            2,599                                           16



                     Yates                                             991                                           2



Yesterday, 114 New Yorkers died due to COVID-19 in New York State, bringing the total to 36,339.
A geographic breakdown is as follows, by county of residence:



                                                  Deaths by County of Residence



                                County                                                                New Deaths



                                 Albany                                                                        3



                                 Bronx                                                                         9



                                Broome                                                                         1



https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-city-indoor-dining-can-reopen-early-february-12                  12/15
2/23/2021           Case 1:21-cv-00165-DLC
                      Governor                      Document
                               Cuomo Announces New York              29-43
                                                        City Indoor Dining      Filed Early
                                                                           Can Reopen 02/23/21        Page
                                                                                            on February        14 ofAndrew
                                                                                                        12 | Governor 16 M. Cuomo
                            Chautauqua                                                                         2



                              Chemung                                                                          1



                              Chenango                                                                         2



                               Dutchess                                                                        1



                                   Erie                                                                        3



                                 Fulton                                                                        1



                               Herkimer                                                                        3



                                  Kings                                                                       19



                                 Lewis                                                                         1



                              Manhattan                                                                       10



                                Monroe                                                                         6



                            Montgomery                                                                         1

https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-city-indoor-dining-can-reopen-early-february-12                  13/15
2/23/2021           Case 1:21-cv-00165-DLC
                      Governor                      Document
                               Cuomo Announces New York              29-43
                                                        City Indoor Dining      Filed Early
                                                                           Can Reopen 02/23/21        Page
                                                                                            on February        15 ofAndrew
                                                                                                        12 | Governor 16 M. Cuomo


                                Nassau                                                                        12



                                Oneida                                                                         2



                              Onondaga                                                                         1



                                Orange                                                                         1



                                Queens                                                                        11



                              Richmond                                                                         4



                               Rockland                                                                        4



                            Schenectady                                                                        1



                               Schuyler                                                                        1



                                 Suﬀolk                                                                        6



                                 Ulster                                                                        1




https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-city-indoor-dining-can-reopen-early-february-12                  14/15
2/23/2021           Case 1:21-cv-00165-DLC
                      Governor                      Document
                               Cuomo Announces New York              29-43
                                                        City Indoor Dining      Filed Early
                                                                           Can Reopen 02/23/21        Page
                                                                                            on February        16 ofAndrew
                                                                                                        12 | Governor 16 M. Cuomo
                                Warren                                                                         2



                            Westchester                                                                        5




Contact the Governor's Press Oﬃce
 Contact us                    Albany: (518) 474 - 8418
      by phone:
                                New York City: (212) 681 - 4640


     Contact us
      by email:                 Press.Oﬃce@exec.ny.gov




https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-city-indoor-dining-can-reopen-early-february-12                  15/15
